



SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between Pat
Collins (“Employee”) and Arlo Technologies, Inc. (“Arlo” or the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).


RECITALS


WHEREAS the Company was previously part of a “spin off” from its predecessor
company and Employee’s prior employer NETGEAR, Inc. (NETGEAR) pursuant to which
effective December 31, 2018, NETGEAR announced a distribution of common stock of
Arlo to NETGEAR stockholders of record owned by NETGEAR as of December 17, 2018.
The distribution took place in the form of a pro rata common stock dividend to
each NETGEAR stockholder of record on the record date. Based on the shares of
NETGEAR common stock outstanding as of the record date, NETGEAR stockholders
received a specific number of shares of Arlo common stock for every share of
NETGEAR common stock held as of the record date.


WHEREAS, Employee was a NETGEAR stockholder and thus received certain shares of
Arlo equity and/or common stock as described in the December 18, 2018
information statement mailed to NETGEAR stockholders which included details on
the distribution (the “Distribution”) and as further set forth below;


WHEREAS, the December 31, 2018 distribution announcement and the December 18,
2019 are a matter of public record and are available on the NETGEAR website;


WHEREAS, Employee was employed by the Company pursuant to the terms of an
Employment Letter dated August 1, 2018 (the “Employment Letter”), and Change in
Control and Severance Agreement dated August 2, 2018 (the “Severance
Agreement”);


WHEREAS, the Company and Employee have entered into a Stock Option Agreement,
granting Employee the option to purchase shares of the Company’s common stock
and granting Restricted Stock Units (“RSU”s) subject to the terms and conditions
of the Company’s 2018 Equity Incentive Plan and the Stock Option Agreement
(collectively the “Stock Agreements”);


WHEREAS, Employee separated from employment with the Company effective May 1,
2019 (the “Separation Date”), which the Company, for purposes of amicable
closure has agreed to classify as a Qualifying Non-CIC Termination under the
Severance Agreement (as such term is defined in the Severance Agreement); and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:











--------------------------------------------------------------------------------





COVENANTS


1.Consideration.


a.Payment. The Company agrees to pay Employee a lump sum equivalent to twelve
(12) months of Employee’s base salary, for a total of Four Hundred Fourteen
Thousand Dollars ($414,000.00), less applicable withholding. This payment will
be made to Employee within ten (10) business days after the Effective Date of
this Agreement. Employee acknowledges and agrees that the consideration provided
hereunder fully satisfies any obligation that the Company had to pay Employee
wages or any other compensation for any of the services that Employee rendered
to the Company, that the amount paid is in excess of any disputed wage claim, if
any, that Employee may have.


b.COBRA. The Company shall reimburse Employee for the payments Employee makes
for COBRA coverage for a period of twelve (12) months, or until Employee has
secured other employment, whichever occurs first, provided Employee timely
elects and pays for COBRA coverage, and as otherwise specified in the Conditions
to Receipt of COBRA Coverage indicated in the Severance Agreement (with such
conditions incorporated herein by reference). COBRA reimbursements shall be made
by the Company to Employee consistent with the Company’s normal expense
reimbursement policy, provided that Employee submits documentation to the
Company that substantiates Employee’s payments for COBRA coverage.


2.Stock. The Parties agree that in accordance with the terms of the Severance
Agreement, as of the Separation Date, Employee’s then‑outstanding equity awards
of the Company, and NETGEAR, Inc. as provided in the Distribution, will
immediately vest as to the number of shares subject to the equity awards that
were otherwise scheduled to vest had the Executive remained employed with the
Company for twelve (12) months following the Separation Date, as described in
Exhibit A. Employee acknowledges that as of twelve (12) months following the
Separation Date, Employee will have vested in the equity only as described in
Exhibit A. The exercise of Employee’s vested options, RSUs, and shares shall
continue to be governed by the terms and conditions of the Company’s and/or the
NETGEAR applicable Stock Agreements.


3.Benefits. Employee’s health insurance benefits shall cease on the last day of
May 2020, subject to Employee’s right to continue Employee’s health insurance
under COBRA and/or Cal-COBRA. Employee’s participation in all benefits and
incidents of employment, including, but not limited to, vesting in stock
options, and the accrual of bonuses, vacation, and paid time off, ceased as of
the Separation Date.


4.Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, leave, housing allowances, relocation costs, interest, severance,
outplacement costs, fees, reimbursable expenses, commissions, stock, stock
options, vesting, and any and all other benefits and compensation due to
Employee. Employee further acknowledges and represents that Employee has
received any leave to which Employee was entitled or which Employee requested,
if any, under the California Family Rights Act and/or the Family Medical Leave
Act, and that Employee did not sustain any workplace injury, during Employee’s
employment with the Company.


5.Release of Claims. Employee agrees that this shall be deemed a negotiated
agreement and that the foregoing consideration represents settlement in full of
all outstanding obligations owed to Employee by the Company, NETGEAR, Inc., and
each of their current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, divisions, and subsidiaries, and predecessor and
successor corporations and assigns (collectively, the “Releasees”). Employee, on
Employee’s own behalf and on behalf of Employee’s respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:


a.    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;





--------------------------------------------------------------------------------







b.    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002; the Uniformed
Services Employment and Reemployment Rights Act; the California Family Rights
Act; the California Labor Code; and the California Fair Employment and Housing
Act;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and


h.    any and all claims for attorneys’ fees and costs.


Notwithstanding the foregoing general releases, Employee acknowledges that
Employee has not made any claims or allegations related to sexual harassment or
sexual abuse, and none of the payments set forth as consideration in this
Agreement are related to sexual harassment or sexual abuse.


Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. Although this is a general release, it does not apply to: (i) any
unemployment insurance claim; (ii) any workers’ compensation insurance benefits
to the extent any applicable state law prohibits the direct release of such
benefits without judicial or agency approval, with the understanding that such
benefits, if any, would only be payable in accordance with the terms of any
workers’ compensation coverage or fund of the Company; (iii) continued
participation in certain benefits under COBRA (and any state law counterpart),
if applicable; (iv) any benefit entitlements vested as of Employee’s last day of
employment, pursuant to written terms of any applicable employee benefit plan
sponsored by the Company; (v) any claims that cannot be waived as a matter of
law; or (vi) claims that arise after Employee signs this Agreement. Employee
represents that Employee has made no assignment or transfer of any right, claim,
complaint, charge, duty, obligation, demand, cause of action, or other matter
waived or released by this Section.


6.Acknowledgment of Waiver of Claims under ADEA. Employee understands and
acknowledges that Employee is waiving and releasing any rights Employee may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that this
waiver and release is knowing and voluntary. Employee understands and agrees
that this waiver and release does not apply to any rights or claims that may
arise under the ADEA after the Effective Date of this Agreement. Employee
understands and acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Employee was already
entitled. Employee further understands and acknowledges that Employee has been
advised by this writing that: (a) Employee should consult with an attorney prior
to executing this





--------------------------------------------------------------------------------





Agreement; (b) Employee has twenty-one (21) days within which to consider this
Agreement; (c) Employee has seven (7) days following Employee’s execution of
this Agreement to revoke this Agreement; and (d) this Agreement shall not be
effective until after the revocation period has expired. In the event Employee
signs this Agreement and returns it to the Company in less than the 21-day
period identified above, Employee hereby acknowledges that Employee has freely
and voluntarily chosen to waive the time period allotted for considering this
Agreement. The 21-day period identified above, shall not be extended by any
non-material edits to this Agreement.


7.California Civil Code Section 1542. Employee acknowledges that Employee has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.


Employee, being aware of said code section, agrees to expressly waive any rights
Employee may have thereunder, as well as under any other statute or common law
principles of similar effect.


8.No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Employee also represents that Employee does not intend to bring any claims on
Employee’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees. Notwithstanding, nothing herein prevents
any actions or disclosures expressly allowed by the Permitted Disclosures and
Actions provision set forth below.


9.Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company. Employee further agrees not to
apply for employment with the Company.


10.Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Employee may disclose
Separation Information only to Employee’s immediate family members, the Court in
any proceedings to enforce the terms of this Agreement, Employee’s undersigned
counsel, and Employee’s accountant and any professional tax advisor to the
extent that they need to know the Separation Information in order to provide
advice on tax treatment or to prepare tax returns, subject to such parties
agreeing to maintain such information as confidential, and must prevent
disclosure of any Separation Information to all other third parties. Employee
agrees that Employee will not publicize, directly or indirectly, any Separation
Information. Nothing in this Agreement shall deny Employee the right to disclose
information about unlawful acts in the workplace, including, but not limited to,
sexual harassment. Nothing in this Agreement waives a party’s right to testify
in an administrative, legislative, or judicial proceeding concerning alleged
criminal conduct or sexual harassment when the party has been required or
requested to attend the proceeding pursuant to a court order, subpoena, or
written request from an administrative agency or the legislature, or as
otherwise expressly allowed by the Permitted Disclosures and Actions provision
set forth below.


11.Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Company’s At-Will
Employment, Confidential Information and Invention Assignment Agreement Employee
entered into with the Company (the “Confidentiality Agreement”), specifically
including the provisions therein regarding nondisclosure of the Company’s trade
secrets and confidential and proprietary information. Employee’s signature below
constitutes Employee’s certification that Employee has returned all documents
and other items provided to Employee by the Company, developed or obtained by
Employee in connection with Employee’s employment with the Company, or otherwise
belonging to the Company.







--------------------------------------------------------------------------------





12.DTSA Notice. Federal law provides certain protections to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances. Specifically, federal law provides that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret under either of the
following conditions: (a) Where the disclosure is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) Where the disclosure is made in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. See 18 U.S.C. § 1833(b)(1)). Federal law also provides that an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (x) files any document containing the trade secret under seal; and
(y) does not disclose the trade secret, except pursuant to court order. See 18
U.S.C. § 1833(b)(2). Nothing in this Agreement is intended in any way to limit
such statutory rights.


13.Permitted Disclosures and Actions. This Agreement does not prohibit or
restrict Employee, the Company, or the other Releasees from: (i) disclosing
information regarding unlawful acts in the workplace, including, but not limited
to, sexual harassment; (ii) initiating communications directly with, cooperating
with, providing relevant information, or otherwise assisting in an investigation
by (A) the SEC, or any other governmental, regulatory, or legislative body
regarding a possible violation of any federal law relating to fraud or any SEC
rule or regulation; or (B) the EEOC or any other governmental authority with
responsibility for the administration of fair employment practices laws
regarding a possible violation of such laws, or as compelled or requested by
lawful process; (iii) responding to any inquiry from any such governmental,
regulatory, or legislative body or official or governmental authority, including
an inquiry about the existence of this Agreement or its underlying facts or
circumstances; or (iv) participating, cooperating, testifying, or otherwise
assisting in any governmental action, investigation, or proceeding relating to a
possible violation of any such law, rule or regulation. Employee is, however,
waiving any right to recover money in connection with any agency charge or
agency or judicial decision, including class or collective action rulings, other
than bounty money properly awarded by the SEC.


14.Non-Disparagement. Except to the extent allowed under the Permitted
Disclosures and Actions provision, Employee agrees to refrain from any
disparagement, defamation, libel, or slander of any of the Releasees, and agrees
to refrain from any tortious interference with the contracts and relationships
of any of the Releasees. Employee shall direct any inquiries by potential future
employers to the Company’s human resources department, which shall use its best
efforts to provide only the Employee’s last position and dates of employment.
The Company agrees that its directors and executive officers will not make any
statement, written or oral, that disparages Employee or that has the intended
effect of harming Employee’s personal or business reputation and will not
authorize any other employee to make any such statement in behalf of the
Company.


15.Breach. Employee acknowledges and agrees that any material breach of this
Agreement, or of any provision of the Confidentiality Agreement shall entitle
the Company immediately to recover and/or cease providing the consideration
provided to Employee under this Agreement, Employee shall also be responsible to
the Company for all costs, attorneys’ fees, and any and all damages incurred by
the Company in (a) enforcing Employee’s obligations under this Agreement or the
Confidentiality Agreement, including the bringing of any action to recover the
consideration, and (b) defending against a claim or suit brought or pursued by
Employee in violation of the terms of this Agreement.


16.No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.


17.Non-Solicitation. To the extent permitted by applicable law, Employee agrees
that for a period of twelve (12) months immediately following the Effective Date
of this Agreement, Employee shall not directly or indirectly solicit any of the
Company’s employees to leave their employment at the Company.


18.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.





--------------------------------------------------------------------------------







19.ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES, INC. (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE.


20.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on Employee’s behalf under the terms of this
Agreement. Employee agrees and understands that Employee is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon. Employee further agrees to indemnify and hold the Company
harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Employee’s
failure to pay or the Company’s failure to withhold, or Employee’s delayed
payment of, federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs.


21.Section 409A. The payments and benefits set forth in this Agreement are
intended to comply with the “short-term deferral” exception to the requirements
of section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (“Section 409A”). If it is determined that Section 409A
applies to any payment or benefit under this Agreement, such payment or benefit
shall be administered in accordance with Section 409A. In no event may Employee,
directly or indirectly, designate the calendar year of a payment and if a
payment that is subject to execution of this Agreement could be made in more
than one taxable year, and such payment is subject to Section 409A, payment will
be made in the later taxable year. Employee will be solely responsible for any
tax imposed under Section 409A and in no event will the Company have any
liability with respect to any tax, interest or other penalty imposed under
Section 409A.


22.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that Employee has the capacity to act on Employee’s own
behalf and on behalf of all who might claim through Employee to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.


23.No Representations. Employee represents that Employee has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.





--------------------------------------------------------------------------------







24.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


25.Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.


26.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Confidentiality Agreement and the Stock Agreements.


27.No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer.


28.Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.


29.Effective Date. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after Employee signed this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (the
“Effective Date”).


30.Expiration of Agreement. This Agreement is executable until the twenty-second
(22nd) date after receipt by Employee (the “Expiration Date”). This Agreement is
null & void if the Company has not received a copy of the Agreement executed by
the Employee on or before the Expiration Date.


31.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


32.Voluntary Execution of Agreement. Employee understands and agrees that
Employee executed this Agreement voluntarily, without duress or undue influence
by the Company or any third party, with the full intent of releasing all of
Employee’s claims against the Company and any of the other Releasees. Employee
acknowledges that: (a) Employee has read this Agreement; (b) Employee has been
represented in the preparation, negotiation, and execution of this Agreement by
legal counsel of Employee’s own choice or has elected not to retain legal
counsel; (c) Employee understands the terms and consequences of this Agreement
and of the releases it contains; and (d) Employee is fully aware of the legal
and binding effect of this Agreement.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties executed this Agreement on the dates set forth
below.
                            
 
 
 
PAT COLLINS
 
 
 
 
Dated:
May 2, 2019
By:
/s/ Pat Collins
 
 
 
Pat Collins, an individual
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ARLO TECHNOLOGIES, INC.
 
 
 
 
Dated:
May 2, 2019
By:
/s/ Brian Buss
 
 
 
Brian Busse
 
 
 
General Counsel and Company Secretary








